WELLFORD, Circuit Judge,
concurring:
I concur in Judge Brown’s opinion. Clearly, neither Matthew Heimberger nor Harley Anderson nor their parents have standing in this case to seek equitable relief that would apply to a school they no longer attend. Their claims are moot and were at the time of class certification.
I would also concur that Daniel Heimber-ger has no basis to contest the controverted policy of suspension when he concedes that defendants may lawfully and properly suspend students for activities similar to those involved in the questioned disciplinary plan, if applicable to him, for an entire day, not just for a lunch period.
I would further hold that in the posture of the case, as presented to us, it is one not “fit” or “ripe” for adjudication. See City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); Newsome v. Batavia Local School Dist., 842 F.2d 920 (6th Cir.1988); Allstate Insurance Co. v. Wayne County, 760 F.2d 689, 696 (6th Cir.1985).
I would therefore concur in the reversal and dismissal of this case under its unusual circumstances.